DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-15, filed 8/9/21, with respect to the rejections of claims 1-44 under 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to independent claims to limit the cell to an in vitro cell.  However, upon further consideration, a new ground of rejection is made in view of the amendment to independent claims 17 and 38.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
New matter:	
In view of the amendment to independent claims 17 and 35, dependent claims 18 and 42 are now not supported by the as-filed specification.  The asserted support for the amendment to the claims does not appear to support written description for the dependent claims in the application as filed.  See MPEP § 2163.06.
The dependent claims now recite the primers each including one of a plurality of tag sequences and a first or second primer in the two-cycle PCR has a label.  Applicant cites paragraphs 34, 36-40, 123-124 and Figures 2, 3a, and 3b.  None of these citations provides written support for the dependent claims.  The limitation in claims 18 and 42 and the tag sequences in claims 17 and 35 appear to be separate parts of the specification.  A review of the instant disclosure, the only part of the disclosure directed to a tag (JR) and a biotin-JF primer is in Figure 3c (pages 31-34).  Figure 3c discloses two-cycle PCR to add sequence tags.  However, the process describes comprises adding a tag to the 3’ end of the template, then cycle 1, then a biotin JF primer to the 3’ end of the product produced by cycle 1, then cycle 2.  This does not appear to provide written support for claims 18 and 42 because the first and second primer in step b in these claims are different then what is described in the specification.  There does not appear to be any support for the skilled artisan to determine that the instant disclosure has written support for these claims. 	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (Current  Protocols in Molecular Biology 24.2-24.27, Unity 24.2, pages 1-27, 2009, of record) taken with Stahl et al. (WO 2014/110006).


Hall does not specifically teach using a plurality of tags in the PCR primers and further to isolate a subset of the random-sequence DNA pool performing PCR application with a subset of primers complementary to the tags.
However, at the time of the effective filing date, Stahl et al. teach a method of splitting a randomized nucleic acid library into smaller libraries comprising providing a randomized nucleic acid library, wherein the nucleic acid in the library comprises 5’ and 3’ constant regions and one or more randomized nucleotides (pages 2-3, 9, 12-13, 21, 31-32, 38-40, 60-61 and 67-90 and Figures 1, 4, and 13).  The nucleic acid molecule can be siRNA, shRNA, miRNA mimics and inhibitors, lncRNA, antisense RNA, aptamers, ribozymes and sgRNA and set of these molecules.  PCR is performed on the library and first and second primers that are complementary to the 5’ and 3’ constant regions.  Each nucleic acid in the library can comprise a first strand comprising in a 5’ to 3’ direction a first sequence adapter, a first identifier region, a first universal binding region, a sequence of interest, a second universal primer binding region a second identifier region and a second sequencing adapter (pages 39-40 and 48).  Labeling can be accomplished by using a tagging primer and an amplification primer during PCR, 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Stahl et al. taken with Hall, namely to use the method taught by Hall and Stahl to make smaller aptamer libraries from the randomized aptamer library, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make a sub-library of aptamers to optimize and reduce the number of aptamers that successfully bind a target sequence.  A person of ordinary skill in the art would have been motivated to make the first or second primer comprises a tag sequence as taught by Stahl (see pages 11 and 40).  One of ordinary skill in the art would have been motivated to amplify the subset using primers complementary to subset of 5’ and 3’ tag sequence to allow identification of a particular sequence through its unique identifiers 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20180155775 discloses attaching a tag to the 5’ or 3’ end of a nucleic acid molecules and amplifying the molecules with 2 cycles of PCR (paragraph 108 and Figure 2).  However, ‘775 does not enjoy an effective priority date (12/7/16) before the effective filing date of the instant claims (8/3/16).
Gorenstein et al. (US 20030027184) teach making a library of aptamers then making a sub-library from that library (pages 1-8).
Sullenger et al. (US 20090264508) teach making a library of aptamers then making a sub-library from that library (pages 3-13 and 26-27).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635